Title: John Adams to Thomas Boylston Adams, 2 September 1789
From: Adams, John
To: Adams, Thomas Boylston


        
          Richmond Hill Septr 2 1789
          My dear Son
        
        I have this morning received your manly letter of 25th Ult.— I had long intended to write you but as you observe avocations have always intervened. Public business my son, must always be done by somebody.— it will be done by somebody or other— If wise men decline it others will not: if honest men refuse it, others will not. A young man should well weigh his plans. Integrity should be preserved in all events, as essential to his happiness, thro every stage of his existence. His first maxim then, should be to place his honor out of the reach of all men: In order to this he must make it a rule never to become dependant on public employments for subsistence. Let him have a trade a profession a farm a shop, something where by he can honestly live, and then he may engage in public affairs, if invited, upon independant principles. My advice to my children, is to maintain an independant character, tho’ in poverty and obscurity: neither riches nor illustration will console a man under the reflection that he has acted a mean a mercenary part, much less a dishonest one— Your handwriting and your style are in my eye and judgment, beautiful— go on my son pursue your mathematics and your morals. Come with your brother, and be here at the meeting of Congress on the first of December. Then we will converse upon these and other subjects, mean time write me, if it is but a line every week.
        Your father
        J Adams
      